DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “web” of claims 5-8 and 12 and the “cavity” of claims 7-8 and 12 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 12 objected to because of the following informalities:  
Claim 12, line 1, “according to any one of the claims 6” should read “according to claims 6”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guetlbauer et al. (DE 19,915,395).
Regarding claim 1, Guetlbauer discloses a bone implant (Figure 1) suitable for use as a filler for correcting an incorrect position of a bone in the field of dysgnathia (Paragraph [0002]), the bone implant having a first portion (Figure 2 #1) for attachment to a first bone portion (Figure 2 #3) of the bone and a second portion (Figure 2 #2) for attachment to a second bone portion of the bone (Figure 2 #4), the bone implant being prepared so that, when fixed to the bone, it orients the first bone portion and the second 
Please note that the claim contains numerous recitations of the intended use of the claimed invention.  Since the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). 

Regarding claim 2, Guetlbauer discloses the bone implant (Figure 1) according to claim 1, wherein the first portion (Figure 2 #1) is configured to abut on the first bone portion (Figure 2 #3) and the second portion (Figure 2 #2) is configured to abut on the second bone portion (Figure 2 #4), the first portion being arranged to be opposed to the second portion (Figure 2).

Regarding claim 3, Guetlbauer discloses the bone implant according to claim 1, wherein the bone implant (Figure 1) contains or is made up from biodegradable metallic (Paragraph [0015] lines 4-6)materials and/or contains or is made up from resorbable polymers or ceramic materials.

Regarding claim 4, Guetlbauer discloses the bone implant according to claim 1, wherein the bone implant in the form of a filler at least in portions has a truss-type of grid-type structure (Paragraph [0015] lines 4-5).

Regarding claim 9, Guetlbauer discloses the bone implant according to claim 1, wherein the bone implant is constructed of composite layers and/or is produced in a generative manufacturing method (Paragraph [0015] line 8).

Regarding claim 10, Guetlbauer discloses a method (Paragraph [0009] line 2) of producing a bone implant (Figure 1) according to claim 1, wherein a geometry of the bone implant is calculated (Paragraph [0009] lines 5-6) in one step for correcting an incorrect position of a bone and is generatively produced (Paragraph [0015] line 8).

Regarding claim 11, Guetlbauer discloses the bone implant according to claim 2, wherein the bone implant (Figure 1) contains or is made up from biodegradable metallic (Paragraph [0015] lines 4-6-Paragraph [0016]) materials and/or contains or is made up from resorbable polymers or ceramic materials.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guetlbauer et al. (DE 19,915,395), as applied to claim 1 above, in further view of Gabele et al. (U.S. Publication No. 2015/0289979).
Regarding claim 5, Guetlbauer discloses the bone implant (Figure 1) according to claim 1 but does not disclose wherein webs are joined on top of one another and/or are joined next to one another to create a three-dimensional structure.
Gabele teaches a bone implant (abstract) wherein webs are joined on top of one another and/or are joined next to one another to create a three-dimensional structure (Figures 4 and 5). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guetlbauer to incorporate the teachings of Gabele to include webs that are joined on top of one another and/or are joined next to one another to create a three-dimensional structure as creating a 3D support structure would allow loadable and versatile bone implants can be generated (Paragraph [0018]).  
Regarding claim 6, Guetlbauer discloses the bone implant (Figure 1) according to claim 5 but does not disclose wherein the webs extend to be inclined relative to one another and have contacting and connecting areas.
Gabele teaches a bone implant (abstract) wherein the webs extend to be inclined relative to one another and have contacting and connecting areas (Figures 4 and 5). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guetlbauer to incorporate 
Regarding claim 7, Guetlbauer discloses the bone implant (Figure 1) according to claim 5 but does not disclose wherein at least one cavity is formed between the webs.
Gabele teaches a bone implant (abstract) wherein at least one cavity is formed between the webs (Figures 4 and 5). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guetlbauer to incorporate the teachings of Gabele so that at least one cavity is formed between the webs as this would facilitates introduction of the protective structure and high strength can be obtained so that the bone implant remains protected against corrosion (Paragraph [0019]-[0020]).
Regarding claim 8, Guetlbauer discloses the bone implant (Figure 1) according to claim 5 but does not disclose wherein a plurality of cavities is present in predefined areas at a distance from the webs.
Gabele teaches a bone implant (abstract) wherein a plurality of cavities is present in predefined areas at a distance from the webs (Figures 4 and 5). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guetlbauer to incorporate the teachings of Gabele so that a plurality of cavities is present in predefined areas at a distance from the webs as this would facilitates introduction of the protective structure 
Regarding claim 12, Guetlbauer discloses the bone implant (Figure 1) according to claim 6 but does not disclose wherein at least one cavity is formed between the webs.
Gabele teaches a bone implant (abstract) wherein at least one cavity is formed between the webs (Figures 4 and 5). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guetlbauer to incorporate the teachings of Gabele so that at least one cavity is formed between the webs as this would facilitates introduction of the protective structure and high strength can be obtained so that the bone implant remains protected against corrosion (Paragraph [0019]-[0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        1/13/21